Citation Nr: 0513936	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  01-03 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to post-traumatic stress disorder (PTSD) based on 
personal assault.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from May 1989 until March 
1992.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2000 
rating decision of the Baltimore, Maryland Regional Office 
(RO) that, among other things, denied service connection for 
PTSD. 

FINDING OF FACT

The veteran has currently diagnosed PTSD as the result of an 
in-service personal assault, for which there is credible 
supporting evidence.


CONCLUSION OF LAW

The criteria for the grant of service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), and its 
implementing regulations, as amended, imposes heightened 
duties on VA to provide notice and assistance to claimants 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2004); 38 C.F.R. § 3.159 
(2004).

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Analysis

The veteran contends that she now has PTSD and depression due 
to emotionally traumatic events in service, to include 
personal assault, for which service connection is warranted.

The grant of service connection for PTSD requires 1.) a 
diagnosis of the disability in accordance with 38 C.F.R. 
§ 4.25 (essentially in accordance with the criteria contained 
in American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) 
(1994) (DSM IV)); 2.) a link, established by medical evidence 
between current symptoms and an in-service stressor, and 3.) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2004).

In the case of a personal assault, the provisions of 38 
C.F.R. § 3.304(f)(3) provide, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

In the instant case, PTSD was diagnosed on VA examination in 
December 1999.  The examiner attributed the PTSD to in-
service stressors, including a sexual assault by a female 
officer, subsequent attempted rapes, and her experience in 
the Persian Gulf. 

Service department records provide credible supporting 
evidence of the in-service sexual assault.  In testimony 
given before an administrative discharge board in October 
1991, the veteran related that she had been sexually 
assaulted by a woman while in "A" school.  She testified 
that she had required psychiatric treatment following the 
assault.  The VA examiner also observed evidence of 
behavioral changes consisting of on the job stress.

Accordingly, all three of the elements needed for the grant 
of service connection for PTSD have been demonstrated.  PTSD 
has been diagnosed, medical evidence links it to an in-
service stressor, and the service department records, and 
evidence of behavioral changes provide credible supporting 
evidence of the claimed in-service stressor.  The evidence, 
therefore, is in favor of the grant of service connection for 
PTSD.


ORDER

Service connection for PTSD is granted.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


